Exhibit 10.2

PLEDGE AGREEMENT

between

PLUM CREEK VENTURES I, LLC

as the Pledgor

and

SOUTHERN DIVERSIFIED TIMBER, LLC

as the Secured Party

 

 

Dated as of October 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I. DEFINITIONS AND INTERPRETATION

   1   SECTION 1.1    Definitions.    1   SECTION 1.2    Interpretation    3

ARTICLE II. GRANT OF SECURITY AND SECURED OBLIGATIONS

   3   SECTION 2.1    Grant of Security Interest.    3   SECTION 2.2    Security
for Secured Obligations    3   SECTION 2.3    Delivery of Pledged Interest    3
  SECTION 2.4    Waiver    4   SECTION 2.5    Further Assurances    4   SECTION
2.6    Voting Rights; Distributions; Etc.    4   SECTION 2.7    Filings.    5

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   5   SECTION 3.1    Existence and Business of the Pledgor    6   SECTION 3.2
   Power and Authorization    6   SECTION 3.3    No Legal Bar    6   SECTION 3.4
   Governmental Approval    6   SECTION 3.5    Pledged Interest Authorized    6
  SECTION 3.6    Ownership of Pledged Interest    6   SECTION 3.7   
Partnership’s Ownership of Real Property    6   SECTION 3.8    Lien    6  
SECTION 3.9    Perfection    7   SECTION 3.10    Partnership Agreement    7

ARTICLE IV. COVENANTS

   7   SECTION 4.1    Restrictions on Sale, Transfer and Encumbrance of Pledged
   7   SECTION 4.2    Defense of Pledged Interest    7   SECTION 4.3   
Compliance with Partnership Agreement    7   SECTION 4.4    Taxes    7   SECTION
4.5    Change of Name; Address    7

ARTICLE V. RECOGNITION OF PLEDGE; SUBSTITUTION FOR PLEDGOR

   8   SECTION 5.1    Partnership Acknowledgement    8   SECTION 5.2   
Partners’ Acknowledgement    8

ARTICLE VI. REMEDIES

   8   SECTION 6.1    Remedies    8   SECTION 6.2    Notice of Sale    10  
SECTION 6.3    Waiver of Notice and Claims    10   SECTION 6.4    Certain Sales
of Pledged Interest.    10   SECTION 6.5    No Waiver; Cumulative Remedies.   
11   SECTION 6.6    No Instructions.    11

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII. MISCELLANEOUS    12   SECTION 7.1    Nonrecourse Obligation of the
Pledgor    12   SECTION 7.2    Concerning the Secured Party.    12   SECTION 7.3
   Continuing Security Interest; Assignment    12   SECTION 7.4    Termination;
Release    13   SECTION 7.5    Modification in Writing    13   SECTION 7.6   
Notices    13   SECTION 7.7    Governing Law, Consent to Jurisdiction and
Service of Process; Waiver of Jury Trial    13   SECTION 7.8    Severability of
Provisions    14   SECTION 7.9    Execution in Counterparts    14   SECTION 7.10
   Business Days    14   SECTION 7.11    No Release    14 EXHIBIT 1   Form of
Issuer’s Acknowledgment    EXHIBIT 2   Form of Partner’s Acknowledgment   

 

- ii -



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

This PLEDGE AGREEMENT dated as of October 1, 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) is made between Plum Creek
Ventures I, LLC, a Delaware limited liability company as the pledgor, assignor
and debtor (the “Pledgor”), in favor of Southern Diversified Timber, LLC, in its
capacity as Lender pursuant to the Credit Agreement (as defined below), as
pledgee, assignee and the secured party (the “Secured Party”).

R E C I T A L S :

A. The Pledgor, the Secured Party, and Plum Creek Timber Company, Inc., as
guarantor, have concurrently with the execution and delivery of this Agreement,
entered into that certain credit agreement dated as of October 1, 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

B. The Pledgor will receive substantial benefits under the Credit Agreement and
the other Loan Documents (as defined in the Credit Agreement) and is, therefore,
willing to enter into this Agreement.

C. This Agreement is given by the Pledgor in favor of the Secured Party to
secure the payment and performance of all of the obligations of the Pledgor
under the Credit Agreement.

D. It is a condition to the obligation of the Secured Party to make the Loan
under the Credit Agreement that the Pledgor execute and deliver this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Secured Party hereby agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC.

(a) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement” has the meaning assigned to such term in the Preamble hereof.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in Recital A hereof.

“Distributions” means, collectively, all dividends, cash, options, warrants,
rights, instruments, distributions, returns of capital or principal, income,
interest, profits and other property, interests (debt or equity) or proceeds,
including as a result of a split, revision, reclassification or other like
change of the Pledged Interest, from time to time received, receivable or
otherwise distributed to the Pledgor in respect of or in exchange for any or all
of the Pledged Interest.

“Loan Value” means a “proportionate share” of (i) the fair market value of Real
Property owned by the Partnership and attributable to the Pledgor’s interest as
a limited partner in the Partnership, determined as of the date on which the
commitment by the Lender to make the Loan becomes binding on the Lender, reduced
by (ii) any liens encumbering the Real Property owned by the Partnership, as
well as by any other liabilities of the Partnership, on such date. The
“proportionate share” shall be determined using the principles of Treasury
Regulations Section 1.856-3(g).

“Partnership” means Plum Creek Timberlands, L.P.

“Partnership Agreement” means the Agreement of Limited Partnership of Plum Creek
Acquisition Partners, L.P., dated as of July 16, 1998 between Plum Creek Timber
I, L.L.C., as general partner, and Plum Creek Timber Company, Inc. as the sole
limited partner, as amended by Amendment No. 1 to the Agreement of Limited
Partnership of Plum Creek Acquisition Partners, L.P., and as further amended,
amended and restated, supplemented or otherwise modified from time to time.

“Pledged Interest” has the meaning assigned to such term in Section 2.1.

“Pledgor” has the meaning assigned to such term in the Preamble hereof.

“Real Property” means “real property” within the meaning of Treasury Regulations
Section 1.856-3(d).

“Secured Obligations” has the meaning assigned to such term in Section 2.1.

“Secured Party” has the meaning assigned to such term in the Preamble hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Secured Party’s security interest in any item or portion of the Pledged Interest
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 1.2 Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

ARTICLE II.

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest.

The Pledgor hereby pledges, assigns, hypothecates, delivers, sets over and
grants to the Secured Party, as security for the timely and punctual (i) payment
when due of any and all sums from time to time owing by the Pledgor under the
Credit Agreement and (ii) performance when due by the Pledgor of all its other
obligations under the Loan Documents (collectively, the “Secured Obligations”),
a lien on and perfected security interest in, prior to all other Liens, all of
the Pledgor’s right, title and interest in, to and under the following, whether
now owned or hereafter acquired (collectively, the “Pledged Interest”):

(a) all of the Pledgor’s interest as a limited partner in the Partnership,
whether now owned or hereafter acquired, including without limitation all
rights, privileges, authority and powers of the Pledgor as a partner, whether
now existing or hereafter arising, whether under the terms of the Partnership
Agreement or at law, or otherwise and the rights of the Pledgor under such
Partnership Agreement to acquire additional interests as a general or limited
partner in the Partnership and rights to acquire the partnership interests in
the Partnership of other partners in the Partnership, or at law, or otherwise;

(b) the Pledgor’s interest, whether now owned or hereafter acquired, under any
other agreement, now or hereafter in effect, with any other partner in the
Partnership, providing for the right of the Pledgor to acquire or exercise its
rights with respect to the partnership interest in the Partnership now or
hereafter owned or held by any such other partner in the Partnership; and

(c) all proceeds of any of the foregoing and all income, cash flow, revenues,
issues, profits, losses, distributions, payments, proceeds and other property of
every kind and variety due, accruing or owing to, or to be turned over to, or
disbursed to the Pledgor by the Partnership in connection with the Pledgor’s
partnership interests therein, including, without limitation, all rights of the
Pledgor to Distributions and payments as provided in the Partnership Agreement.

SECTION 2.2 Security for Secured Obligations. This Agreement secures the payment
and performance of all Secured Obligations.

SECTION 2.3 Delivery of Pledged Interest. If the Pledgor shall become entitled
to receive or shall receive any certificate, instrument, option or rights,
whether as an addition to, in substitution of, or in exchange for the Pledged
Interest or any part thereof, or otherwise, the Pledgor shall accept any such
certificate, instrument, option or rights as the Secured Party’s agent, shall
hold them in trust for the Secured Party, and shall deliver them forthwith to
the Secured Party in the exact form received, with the Pledgor’s endorsement
when necessary, or accompanied by duly executed instruments of transfer or
assignments in blank or, if requested by the Secured Party, an additional pledge
agreement or security agreement executed and delivered by the Pledgor, all in
form and substance satisfactory to the Secured Party, to be

 

- 3 -



--------------------------------------------------------------------------------

held by the Secured Party, subject to the terms hereof, as further collateral
security for the Secured Obligations.

SECTION 2.4 Waiver. The Pledgor hereby waives diligence, presentment, demand of
any kind, filing of claims with a court in the event of receivership or
bankruptcy, protests of any kind, notices of any kind, and all setoffs and
counterclaims, to the extent permitted by applicable law.

SECTION 2.5 Further Assurances. The Pledgor agrees that at any time and from
time to time, at its expense, to promptly execute and deliver all further
instruments and documents (including, without limitation, financing statements
or any additional pledge agreement or security agreement), and take all further
action that, in the opinion of the Secured Party, may be necessary or reasonably
desirable in order to perfect and protect any security interest in the Pledged
Interest granted or purported to be granted hereby or to enable the Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
the Pledged Interest or any part thereof, including, without limitation, the
execution and delivery by the Pledgor to the Secured Party of an instrument
pursuant to which the Pledgor approves of the identity and admission to the
Partnership of any Person or entity who becomes an additional or substituted
partner in the Partnership pursuant to the exercise by the Secured Party of the
rights and remedies hereunder or under any of the other Loan Documents.

SECTION 2.6 Voting Rights; Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) the Pledgor shall be entitled to exercise any and all voting, consent,
managerial, election and other rights relating to the Pledged Interest and
exercise all rights of conversion, exchange or any other rights, privileges or
options pertaining to the Pledged Interest for any purpose not inconsistent with
the terms of this Agreement or any other Loan Document; provided, however, that,
the Pledgor shall not exercise or shall refrain from exercising any such right
if such action or inaction would have an adverse effect on the Pledgor’s ability
promptly to perform or pay any of its obligations when due hereunder or in
accordance with any other Loan Document;

(ii) the Pledgor shall be entitled to receive any and all Distributions in
respect of the Pledged Interest (whether as a Distribution of net cash flow or
otherwise), provided such Distributions are applied by the Pledgor first to the
payment of any principal of or interest then due or coming due on the Loan as
required under the Credit Agreement; and

(iii) the Secured Party shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such instruments and certificates as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant and to receive
the Distributions and allocations it is authorized to receive pursuant to this
Section 2.6(a).

(b) Upon the occurrence and during the continuance of an Event of Default:

 

- 4 -



--------------------------------------------------------------------------------

(i) the Secured Party may take such action as the Secured Party shall in its
sole discretion deem necessary or desirable with respect to the Pledged
Interest, and the Secured Party or its nominee may thereafter, in its sole
discretion, without notice, exercise all voting, consent, managerial and other
rights relating to the Pledged Interest and exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to the Pledged Interest as if it were the absolute owner thereof,
including, without limitation, the right to exchange, at its sole discretion,
any and all of the Pledged Interest upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the Partnership, all
without liability except to account for property actually received by it, but
the Secured Party shall have no duty to exercise any of the aforesaid rights,
privileges or options and shall not be responsible for any failure to do so or
delay in so doing; and

(ii) all rights of the Pledgor to receive the Distributions which it would
otherwise be authorized to receive pursuant to Section 2.6(a)(ii) shall cease,
and all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to such Distributions as additional security
hereunder. All Distributions which are received by the Pledgor contrary to the
provisions of this Section 2.6(b)(ii) shall be received in trust for the benefit
of the Secured Party, shall be segregated from other funds of the Pledgor and
shall be promptly paid over to the Secured Party in the same form as so received
(with any necessary endorsement).

SECTION 2.7 Filings.

(a) The Pledgor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Pledged Interest, including (i) whether the Pledgor is
an organization, the type of organization and any organizational identification
number issued to the Pledgor, and (ii) any financing or continuation statements
or other documents, in each case, without the signature of the Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Interest as “all assets now owned or hereafter acquired by the Pledgor
or in which the Pledgor otherwise has rights”. The Pledgor agrees to provide all
information described in the immediately preceding sentence to the Secured Party
promptly upon request by the Secured Party.

(b) The Pledgor hereby ratifies its authorization for the Secured Party to file
in any relevant jurisdiction any financing statements relating to the Pledged
Interest if filed prior to the date hereof.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Pledgor makes the following representations and warranties, each of which
shall survive the execution and delivery of this Agreement:

 

- 5 -



--------------------------------------------------------------------------------

SECTION 3.1 Existence and Business of the Pledgor. The Pledgor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the Delaware. The Guarantor’s Federal EIN is 91-1912863.

SECTION 3.2 Power and Authorization.

The Pledgor has full power and authority and the legal right to own the limited
partnership interest in the Partnership, to perform the Partnership Agreement
and this Agreement and any other Loan Document and to take all actions necessary
to complete the transactions contemplated by the Partnership Agreement and this
Agreement and any such other Loan Document. The Pledgor has taken all necessary
action to authorize the transactions contemplated hereby on the terms and
conditions of the Partnership Agreement and this Agreement and any other Loan
Document, and to authorize the execution, delivery and performance of the
Partnership Agreement and this Agreement and any other Loan Document.

SECTION 3.3 No Legal Bar. The performance of the Partnership Agreement will not
violate any Law applicable to, or any contractual obligation of, the Pledgor.
The performance of the Partnership Agreement will not result in, or require the
creation or imposition of any Lien on any of the properties or revenues of the
Pledgor pursuant to any Law or contractual obligation. No approvals or consents
of any Person are required in connection with the performance by the Pledgor of
the Partnership Agreement.

SECTION 3.4 Governmental Approval. No Governmental Approvals or other consents
or approvals are required to be obtained by the Pledgor in connection with the
performance of the Partnership Agreement by the Pledgor contemplated thereby.

SECTION 3.5 Pledged Interest Authorized. The Pledged Interest has been validly
created and all contributions with respect to the Pledged Interest required to
have been made as of the date hereof have been paid to the Partnership.

SECTION 3.6 Ownership of Pledged Interest. The Pledgor is the sole, legal,
direct and beneficial owner of a limited partnership interest in the Partnership
free and clear of any Lien or other encumbrance except for the pledge and
security interest granted hereunder to the Secured Party. No financing statement
covering the Pledged Interest is on file in any public office other than the
financing statements filed pursuant to this Agreement. The Pledged Interest is
not subject to any Law or contractual obligation that would prohibit or restrict
the grant of the security interest in the Pledged Interest pursuant hereto or
the disposition of the Pledged Interest by or to the Secured Party upon the
occurrence and continuance of an Event of Default.

SECTION 3.7 Partnership’s Ownership of Real Property. The Partnership owns Real
Property. The Loan Value of the Real Property owned by the Partnership exceeds
the principal amount of the Loan. The fair market value of the Real Property
owned by the Partnership constitutes at least 85% of the fair market value of
all of the Partnership’s assets.

SECTION 3.8 Lien. The Pledgor’s pledge of the Pledged Interest hereunder and the
filing of appropriate financing statements referred to in Section 3.9 hereof

 

- 6 -



--------------------------------------------------------------------------------

create a valid perfected security interest in the Pledged Interest and in the
proceeds thereof, subject to no other Liens.

SECTION 3.9 Perfection. The Pledgor has executed and filed a financing statement
pursuant to the UCC with the Secretary of State of the State of Delaware, which
is the only jurisdiction in which a financing statement must be filed to perfect
a security interest in the Pledged Interest.

SECTION 3.10 Partnership Agreement. The Partnership Agreement provides that
(i) the Secured Party is deemed to satisfy all conditions to being a limited
partner of the Partnership (the “Partnership Conditions”), subject to
satisfaction of any legal or statutory requirements applicable to Secured Party
becoming a limited partner of the Partnership, (ii) the Partnership Conditions
are not so restrictive as to prevent Secured Party from being able to hold a
commercially reasonable foreclosure sale of the Pledged Interest, (iii) the
terms thereof related solely to the Pledged Interest cannot be amended without
the consent of the Secured Party and (iv) the Secured Party is a third party
beneficiary thereof.

ARTICLE IV.

COVENANTS

So long as the Secured Obligations remain outstanding, the Pledgor covenants and
agrees with the Secured Party as follows:

SECTION 4.1 Restrictions on Sale, Transfer and Encumbrance of Pledged Interest.
The Pledgor shall not sell, transfer, convey, encumber or otherwise dispose of,
grant any option with respect to, or pledge any interest in, the Pledged
Interest.

SECTION 4.2 Defense of Pledged Interest. The Pledgor will maintain the Pledged
Interest free and clear of any security interest except the security interests
granted hereunder and will defend the Secured Party’s right, title and security
interest in and to the Pledged Interest against the claims of any Person.

SECTION 4.3 Compliance with Partnership Agreement. The Pledgor will comply with
the Partnership Agreement.

SECTION 4.4 Taxes. The Pledgor will pay and discharge all Taxes imposed on it or
on its income or profits or on any of its property prior to the date on which
interest or penalties attach thereto and all claims, levies or liabilities
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable or, if unpaid, might become
a Lien upon any of the Pledged Interest.

SECTION 4.5 Change of Name; Address. The Pledgor shall give the Secured Party 30
days’ prior written notice of any change of its name, its jurisdiction or form
of organization or its Unified Business Identifier number. If requested by the
Secured Party, the Pledgor shall file additional UCC financing statements to
reflect any such change.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V.

RECOGNITION OF PLEDGE; SUBSTITUTION FOR PLEDGOR

SECTION 5.1 Partnership Acknowledgement. The Pledgor shall deliver to the
Secured Party an acknowledgment of the Partnership in the form of Exhibit 1,
acknowledging the pledge of the Pledged Interest to the Secured Party hereunder
and making the undertakings set forth therein.

SECTION 5.2 Partners’ Acknowledgement. The Pledgor shall deliver to the Secured
Party an acknowledgement and consent of each of the other partners in the
Partnership in the form of Exhibit 2, to the effect that, if an Event of Default
shall have occurred and be continuing, then, the Secured Party shall be entitled
to become a substitute limited partner in the Partnership or to designate
another Person to become such substitute limited partner.

ARTICLE VI.

REMEDIES

SECTION 6.1 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default, the
Secured Party may from time to time exercise in respect of the Pledged Interest,
in addition to the other rights and remedies provided for herein or otherwise
available to it all the rights and remedies of a secured party on default under
the UCC, and the Secured Party may also in its sole discretion, without notice
except as specified in Section 6.2 hereof, sell, assign or grant a license to
use the Pledged Interest or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Secured Party may deem
commercially reasonable. Notwithstanding the foregoing, other than in the case
of an Event of Default under Section 7.01(a)(ii) of the Credit Agreement,
Secured Party shall not complete the foreclosure or other Disposition (as
defined below) of any property pledged under this Agreement prior to the date
that is six months from the date Secured Party first gave notice of such Event
of Default to Pledgor. The Secured Party or any of its affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Interest or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Interest sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to the Secured Party as a credit on account of
the purchase price of the Pledged Interest or any part thereof payable by the
Secured Party at such sale. Each purchaser, assignee, licensee or recipient at
any such sale shall acquire the property sold, assigned or licensed absolutely
free from any claim or right on the part of the Pledgor, and the Pledgor hereby
waives, to the fullest extent permitted by law, all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. The Secured Party
shall not be obligated to make any sale of the Pledged Interest or any part
thereof regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice,

 

- 8 -



--------------------------------------------------------------------------------

be made at the time and place to which it was so adjourned. The Pledgor hereby
waives, to the fullest extent permitted by law, any claims against the Secured
Party arising by reason of the fact that the price at which the Pledged Interest
or any part thereof may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Secured Party accepts the first offer received and does not offer
such Pledged Interest to more than one offeree.

(b) Pledgor acknowledges that the Pledged Interest would, if owned by a
purchaser at a foreclosure sale, have a lesser value than if the Pledged
Interest were owned by the Pledgor. Secured Party shall have no obligation to
obtain the consent of any partner to the limited partnership prior to any sale,
assignment, grant of a license to use or other disposition of the Pledged
Interest at public or private proceedings (a “Disposition”); provided that any
purchaser of such interest will be required to satisfy the conditions of the
Partnership Agreement applicable to it, including making certain
representations, prior to becoming a limited partner of the partnership. Pledgor
agrees that it will endeavor to maximize the value of the Pledged Interest, but
acknowledges that Secured Party is under no obligation to so maximize the
Pledged Interest value, because, among other things, Secured Party has more
limited rights under applicable law than does the Pledgor cost-effectively to
enforce certain rights associated with the Pledged Interest.

(i) Pledgor acknowledges that the publication of a notice of sale or similar
advertisement in national, regional or local publications is disporportionate to
the value of the Collateral and any potential benefit and, therefore, should be
regarded as cost prohibitive and, moreover, is unlikely to reach the type of
third party buyer interested in purchasing the Pledged Interest. Pledgor further
acknowledges and agrees that (i) Secured Party shall have no obligation to
publish a notice of sale in any national, regional or local publication except
as required by statute and, (ii) should Secured Party notify primary known
buyers of timberlands (which shall be deemed to include all timber REITs
actually known of by Secured Party, The Campbell Group or any of its affiliates
and CalPERS), such notification shall be deemed commercially reasonable. Pledgor
also agrees at its own expense promptly to assure delivery of such notice of
such sale to everyone known or suspected by Pledgor to have any interest in
purchasing such assets. Pledgor acknowledges that Secured Party is not a dealer
in the timber property underlying the Pledged Interest. Pledgor, by virtue of
Pledgor’s experience in the timber industry, has special information about
prospective buyers interested in bidding on the Pledged Interest and the best
means to reach such buyers (“Buyer Information”). Pledgor agrees to deliver to
Secured Party such Buyer Information promptly upon request by Secured Party and,
if Pledgor fails to provide such Buyer Information as requested, shall indemnify
and hold harmless Secured Party from any later claims by Pledgor of inadequacy
of notice of sale or any related loss, cost, liability or expense on account
thereof.

(ii) Pledgor acknowledges and agrees that Secured Party is under no obligation,
in the event of a Disposition to a third party, to accept any proceeds other
than immediately available funds indefeasibly paid free and clear of all liens,
claims and encumbrances. In order to complete a Disposition in a timely manner,
Pledgor acknowledges and agrees that Secured Party may purchase the Pledged
Interest in a

 

- 9 -



--------------------------------------------------------------------------------

Disposition and Secured Party may bid any price for the Pledged Interest and set
off against the Secured Obligations the amount of such credit bid, up to the
amount of the Secured Obligations.

SECTION 6.2 Notice of Sale. The Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Interest or any part
thereof shall be required by law, ten (10) days’ prior notice to the Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to the
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 6.3 Waiver of Notice and Claims. The Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Secured Party’s taking possession or the Secured Party’s
disposition of the Pledged Interest or any part thereof, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which the Pledgor would otherwise have under law, and the Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Secured Party’s rights hereunder and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable law. The Secured Party shall not be liable for any
incorrect or improper payment made pursuant to this Article VI in the absence of
gross negligence or willful misconduct on the part of the Secured Party. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Interest shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against the Pledgor and
against any and all persons claiming or attempting to claim the Pledged Interest
so sold, optioned or realized upon, or any part thereof, from, through or under
the Pledgor.

SECTION 6.4 Certain Sales of Pledged Interest.

(a) The Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Secured
Party may be compelled, with respect to any sale of all or any part of the
Pledged Interest, to limit purchasers to those who meet the requirements of such
Governmental Authority. The Pledgor acknowledges that any such sales may be at
prices and on terms less favorable to the Secured Party than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable law, the Secured Party shall have no obligation to engage in public
sales.

(b) The Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Secured Party may
be compelled, with respect to any sale of all or any part of the Pledged
Interest, to limit purchasers to persons who will agree, among other things, to
acquire such Pledged Interest for their own account, for investment and not with
a view to the distribution or resale thereof. The Pledgor acknowledges

 

- 10 -



--------------------------------------------------------------------------------

that any such private sales may be at prices and on terms less favorable to the
Secured Party than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Secured Party shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Pledged Interest for the period of time necessary to permit the issuer thereof
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would agree to do so.

SECTION 6.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Secured Party to exercise, no course of
dealing with respect to, and no delay on the part of the Secured Party in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Secured Party be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Secured Party shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Agreement or any other
Loan Document by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Secured Party, then and in every such case, the
Pledgor and the Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Pledged Interest, and all
rights, remedies, privileges and powers of the Secured Party and the other
Secured Parties shall continue as if no such proceeding had been instituted.

SECTION 6.6 No Instructions. The Secured Party agrees that, unless and until an
Event of Default has occurred and is continuing under the Credit Agreement, the
Secured Party will not give any instructions to the Partnership with respect to
the Pledged Interest.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE VII.

MISCELLANEOUS

SECTION 7.1 Nonrecourse Obligation of the Pledgor. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary and except as
otherwise provided in this Section 7.1, the liability of the Pledgor under the
Loan Documents is limited to the Pledged Interest, provided that the Secured
Party shall have full recourse against the Pledgor and the Pledgor shall be
liable for the full payment of (a) the amount of any income, proceeds or profits
of the Pledged Interest and any funds constituting a part of the Pledged
Interest that are, at the time of receipt, required for the payment of amounts
that are then due and payable under the Loan Documents and that are not so used,
(b) the amount of any loss suffered by the Secured Party as a result of
misrepresentations or fraud by or on behalf of the Pledgor in connection with
this Agreement or the other Loan Documents, (c) the amount of any loss suffered
by the Secured Party as a result of any transfer of the Pledged Interest or as a
result of any attempt by or on behalf of the Pledgor to hinder, delay or defeat
the Secured Party’s realization on this Agreement (including without limitation
the filing of any bankruptcy or insolvency proceeding or action to enjoin
foreclosure), (d) interest on the amounts described in the foregoing clauses
(a) through (c) at the Interest Rate and (e) attorneys’ fees and other costs
incurred by the Secured Party in collecting any of the amounts described in the
foregoing clauses (a) through (d).

SECTION 7.2 Concerning the Secured Party.

(a) The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Interest in its possession if such
Pledged Interest is accorded treatment substantially equivalent to that which
the Secured Party, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that the
Secured Party shall not have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Interest, whether or not the Secured Party
has or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Interest.

(b) The Secured Party shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

SECTION 7.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Interest and shall (i) be
binding upon the Pledgor, its respective successors and assigns and (ii) inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of the Secured Party and its respective successors, transferees and
assigns. No other Persons (including any other creditor of the Pledgor) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), the Secured Party may
assign or otherwise

 

- 12 -



--------------------------------------------------------------------------------

transfer any indebtedness held by it secured by this Agreement to any other
Person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to the Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement requiring the consent
of the Pledgor to any assignment. The Pledgor agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of the Pledgor or otherwise.

SECTION 7.4 Termination; Release. When all the Secured Obligations have been
paid in full, this Agreement shall terminate. Upon termination of this Agreement
the Pledged Interest shall be released from the Lien of this Agreement. Upon
such release or any release of Pledged Interest or any part thereof in
accordance with the provisions of the Credit Agreement, the Secured Party shall,
upon the request and at the sole cost and expense of the Pledgor, assign,
transfer and deliver to the Pledgor, against receipt and without recourse to or
warranty by the Secured Party except as to the fact that the Secured Party has
not encumbered the released assets, such of the Pledged Interest or any part
thereof to be released (in the case of a partial release) as may be in
possession of the Secured Party and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Pledged
Interest, proper documents and instruments (including UCC 3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Pledged Interest, as the case may be.

SECTION 7.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Secured Party. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by the Pledgor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement or any other document evidencing the Secured Obligations, no notice to
or demand on the Pledgor in any case shall entitle the Pledgor to any other or
further notice or demand in similar or other circumstances.

SECTION 7.6 Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to the Pledgor, addressed to it at the address set forth in
the Credit Agreement and as to the Secured Party, addressed to it at the address
set forth in the Credit Agreement, or in each case at such other address as
shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 7.6.

SECTION 7.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein, as if a part hereof.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 7.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 7.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 7.10 Business Days. In the event any time period or any date provided in
this Agreement ends or falls on a day other than a Business Day, then such time
period shall be deemed to end and such date shall be deemed to fall on the next
succeeding Business Day, and performance herein may be made on such Business
Day, with the same force and effect as if made on such other day.

SECTION 7.11 No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Secured Party of any of the rights or remedies
hereunder, shall relieve the Pledgor from the performance of any term, covenant,
condition or agreement on the Pledgor’s part to be performed or observed under
or in respect of any of the Pledged Interest or from any liability to any person
under or in respect of any of the Pledged Interest or shall impose any
obligation on the Secured Party to perform or observe any such term, covenant,
condition or agreement on the Pledgor’s part to be so performed or observed or
shall impose any liability on the Secured Party for any act or omission on the
part of the Pledgor relating thereto or for any breach of any representation or
warranty on the part of the Pledgor contained in this Agreement or the other
Loan Documents, or under or in respect of the Pledged Interest or made in
connection herewith or therewith. Anything herein to the contrary
notwithstanding, the Secured Party shall not have any obligation or liability
under any contracts, agreements and other documents included in the Pledged
Interest by reason of this Agreement, nor shall the Secured Party be obligated
to perform any of the obligations or duties of the Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Interest hereunder. The obligations of the Pledgor
contained in this Section 7.11 shall survive the termination hereof and the
discharge of the Pledgor’s other obligations under this Agreement and the other
Loan Documents.

[Remainder of page intentionally left blank; signature page follows.]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.

 

THE PLEDGOR:

PLUM CREEK VENTURES I, LLC,

a Delaware limited liability company

By:   Plum Creek Timber Company, Inc.,
its Member By:  

/s/ Joan K. Fitzmaurice

Name:   Joan K. Fitzmaurice Title:   Vice President, Corporate Communications,
Audit and Information Technology THE SECURED PARTY: Southern Diversified Timber,
LLC,
a Delaware limited liability company By:  
TCG / Southern Diversified Manager, LLC,
a Delaware limited liability company, its Manager   By:   The Campbell Group,
LLC
a Delaware limited liability company,
its Managing Member     By:  

/s/ John Gilleland

    Name:   John Gilleland     Title:   President

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

PARTNERSHIP ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Pledge Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Pledge Agreement)
dated as of October __, 2008, made by Plum Creek Ventures I, LLC, a Delaware
limited liability company (the “Pledgor”), in favor of Southern Diversified
Timber, LLC, a Delaware limited liability company (the “Secured Party”),
(ii) agrees promptly to note on its books the security interests granted to the
Secured Party and confirmed under the Pledge Agreement, (iii) agrees that it
will comply with instructions of the Secured Party with respect to the Pledged
Interest without further consent by the Pledgor, and (iv) agrees to notify the
Secured Party upon obtaining knowledge of any interest in favor of any Person in
the applicable Pledged Interest that is adverse to the interest of the Secured
Party therein.

 

PLUM CREEK TIMBERLANDS, L.P. By:  

Plum Creek Timber I, L.L.C.,

its general partner

  By:  

Plum Creek Timber Company, Inc.,

its managing member

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

PARTNERS’ ACKNOWLEDGMENT

Each of the undersigned hereby (i) acknowledges receipt of the Pledge Agreement
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Pledge Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Pledge
Agreement) dated as of October     , 2008, made by Plum Creek Ventures I, LLC, a
Delaware limited liability company (the “Pledgor”), in favor of Southern
Diversified Timber, LLC, a Delaware limited liability company (the “Secured
Party”), and (ii) consents to the admission as a substitute limited partner in
the Partnership of the Secured Party or any other Person acquiring the Pledged
Interest, in each case in connection with the default and foreclosure of the
pledge under the Pledge Agreement, provided that the Secured Party or such other
Person delivers the documents required by Article XI of the Partnership
Agreement and otherwise satisfies the conditions of transfer under the
Partnership Agreement.

 

PLUM CREEK TIMBER I, L.L.C.,
as general partner

  By:   Plum Creek Timber Company, Inc.,
its managing member By:  

 

  Name:     Title:  

PLUM CREEK TIMBER COMPANY, INC.,
as limited partner

By:  

 

  Name:     Title:  